                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


 PHILIP LOWRANCE,

                Plaintiff,                                   CIVIL ACTION NO.: 4:18-cv-89

         v.

 NANCY A. BERRYHILL, Acting
 Commissioner of the Social Security
 Administration,

                Defendant.



                                            ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s January 28, 2019 Report and Recommendation, (doc. 14), to which objections have been

filed (doc. 16). Accordingly, Court OVERRULES plaintiff’s objections, ADOPTS the Report

and Recommendation as the opinion of the Court, AFFIRMS the Acting Commissioner’s final

decision, and DIRECTS the Clerk of Court to CLOSE this case and ENTER final judgment in

favor of the Acting Commissioner.

       Plaintiff is unhappy, this much is clear. He failed to adequately brief his claim for judicial

review of the Commissioner’s decision and suffered the consequence.             (Doc. 14 at 5-6, 9

(explaining that plaintiffs “waive all challenges to the ALJ’s decision except the one briefed.”

Jones ex rel. Martensen v. Colvin, 2015 WL 4770059 at *3 n. 3 (S.D. Ga. Aug. 12, 2015).) He

specifically complains about the Court’s quotation of the Seventh Circuit’s admonition that

“[j]udges are not like pigs, hunting for truffles buried in briefs,” United States v. Dunkel, 927 F.2d

955, 956 (7th Cir. 1991), and argues that he did, indeed, provide citations to the record. (Doc. 16
at 1-2 (complaining the Magistrate Judge “quot[ed] decisional-law analogizing [his briefing] to

the hunting of truffles.”).) And he did indeed cite to the record, in his brief summary of the

evidence. (Id. at 2, citing doc. 9 at 3-4.) But he didn’t connect those medical history pincites to

his argument. (Compare doc. 9 at 3-4 with id. at 6-9 & doc. 12 at 3.) Indeed, his argument on

the matter — comprising two abbreviated paragraphs — included no citations whatsoever, leaving

the Court to guess at what in the record he believed supported his claim and why. (Doc. 14 at 5-

7.)

       The Court is under no obligation to do the work of manufacturing a claim for judicial

review for plaintiff. After all, “judges are not archaeologists. They need not excavate masses of

papers in search of revealing tidbits — not only because the rules of procedure place the burden

on the litigants, but also because their time is scarce.” Nw. Nat’l Ins. Co. v. Baltes, 15 F.3d 660,

662-63 (7th Cir. 1994). They need not endeavor to “fish a gold coin from a bucket of mud.” U.S.

ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir. 2003). And as explained in

the Report and Recommendation, plaintiff has never explained how the ALJ erred by concluding

that plaintiff’s two, isolated episodes of decompensation triggered by medication noncompliance

(in December 2016 and October 2017) are insufficient to “establish episodes of a sustained and

recurrent nature sufficient to justify meeting listings 12.04 and 12.11.” (Doc. 14 at 4, citing tr. 18;

id. at 7-8 n. 3.) Nor does he offer the slightest hint about why the two additional incidents he now

lists should be considered qualifying episodes of decompensation (since, it must be remembered,

20 C.F.R. § 1204C requires repeated episodes of decompensation of extended duration and

plaintiff points to incidents involving outpatient treatment and next-day release from the

emergency room in stable condition). (Doc. 16 at 2-3.) Yet again, plaintiff waves at events in

the record in the apparent hope that the Court will infer an argument. It will not.




                                                  2
The Commissioner’s decision is affirmed.

SO ORDERED, this 7th day of March, 2019.




                            R. STAN BAKER
                            UNITED STATES DISTRICT JUDGE
                            SOUTHERN DISTRICT OF GEORGIA




                                      3
